J-S31020-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: W.A.                      IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA


APPEAL OF: W.A.
                                                    No. 56 MDA 2015


            Appeal from the Order entered December 24, 2014,
             in the Court of Common Pleas of Centre County,
                     Civil Division, at No(s): 2006-660


BEFORE: BENDER, P.J.E., ALLEN, and WECHT, JJ.

MEMORANDUM BY ALLEN, J.:                             FILED JUNE 01, 2015

     W.A. (“Appellant”) appeals from the trial court’s order denying his

petition for review of certification for involuntary inpatient mental health

treatment. We affirm.

     Relative to this appeal, the trial court set forth the following

background:

           Appellant is currently serving a sentence of five to twenty-
     three years’ imprisonment at SCI Rockview in connection with a
     guilty plea to arson, simple assault and terroristic threats. On
     November 13, 2014, Appellant was committed for a psychiatric
     evaluation under Section 302 of the Mental Health Procedures
     Act, [(“MHPA”),] and was examined on the same date by Carol
     Eidsvoog, M.D. It was noted that he was very dehydrated
     requiring medical intervention and had only slept about four
     hours in the previous six days. He was shouting and was
     focused on various delusions. His hygiene was poor and he was
     urinating throughout his living quarters.

           On November 14, 2014, an Application for Extended
     Involuntary Treatment under Section 303 of the MHPA was filed.
     Dr. Eidsvoog noted her findings that Appellant had a history of
     Bipolar Disorder with Mania and was non-compliant with
     medications. He was manic at the time of her examination and
J-S31020-15


      exhibited pressured, nonsensical speech, and made incoherent
      statements. He was throwing feces and urine and had visibly
      lost weight.

             On December 4, 2014, SCI Rockview filed a petition
      pursuant to Section 304 of the MHPA seeking to extend
      Appellant’s period of involuntary treatment for an additional
      ninety days. At the time the petition was filed, Appellant was
      still receiving treatment pursuant to the Section 303
      commitment ordered on November 20, 2014. On December 5,
      2014, a hearing was held on the Section 304 extension before
      Sonja F. Napier, Mental Health Review Officer. Following the
      hearing, on December 5, 2014, Hearing Officer Napier filed a
      report recommending that the involuntary commitment of
      Appellant continue. [On December 11, 2014, Appellant filed a
      writ of habeas corpus seeking release from involuntary
      psychiatric treatment, and arguing that his Section 303
      commitment had expired and that the trial court had not abided
      by the Section 304’s requirement to issue a commitment
      decision by December 7, 2014.] On December 11, 201[4], this
      Court entered an Order directing that Appellant be involuntarily
      committed at SCI Rockview for up to ninety days.              [On
      December 16, 2014, the trial court issued an order denying
      Appellant’s writ of habeas corpus.] Appellant filed a Petition for
      Review of Certification on December 22, 201[4], which this Court
      denied on December 24, 2014. On January 2, 2015, Appellant
      filed this appeal.

Trial Court Opinion, 2/12/15, at 1-2.     Appellant and the trial court have

complied with Pa.R.A.P. 1925.

      Appellant seeks our review of the following issue:

       I.    Whether the lower court was required to discharge
             petitioner following its failure to abide by its statutory
             requirement to render a decision within 48 hours of the
             close of the evidence?

Appellant’s Brief at 5.




                                    -2-
J-S31020-15



      We recognize that Appellant’s issue is a question of law regarding

which our standard of review is de novo and our scope of review is plenary.

See In re Interest of W.A., 91 A.3d 702, 704 (Pa. Super. 2014).

      In rebutting Appellant’s claim of error, the trial court explained:

             In this case, the commitment extension hearing concluded
      on Friday, December 5, 2014.        The decision was due on
      Sunday[, December 7, 2014,] but was not filed until the
      following Thursday, December 11, 2014. Thus, more than forty-
      eight hours elapsed between the close of evidence and entry of
      the decision. However, the Court believes this error was the
      kind of minor breach that the Superior Court has held does not
      invalidate an involuntary commitment order.

            The Superior Court has distinguished between provisions
      of the Act that directly affect due process and those that do not,
      recognizing that the Act “attempts to strike a balance between
      the state’s valid interest in imposing and providing mental health
      treatment and the individual patient’s rights.” [Commonwealth
      v.] Helms, [506 A.2d 1384,] 1389 [(Pa. Super. 1986)]; In re
      S.L.W., 698 A.2d 90 (Pa. Super. 1997). []

                                     ***

            In this case, the [four] day delay in filing the decision did
      not deprive Appellant of the protection of the Act’s due process
      rights or liberty interests. Furthermore, to find otherwise would
      have deprived him of necessary mental health treatment. He
      was afforded notice and a meaningful opportunity to be heard as
      well as appointed counsel who was present at the hearing and
      cross-examined Dr. Eidsvoog. The late filing of the decision did
      not prejudice his rights, and to invalidate the order on that basis
      would contravene the Act’s purpose of securing help for those
      who need mental health treatment.

Trial Court Opinion, 2/12/15, at 5-7. Based on our review of the record and

applicable jurisprudence, we agree with the trial court.

      Initially, we note that the MHPA, 50 P.S. § 7101 et seq, provides:



                                      -3-
J-S31020-15


      § 7304. Court-ordered        involuntary    treatment     not   to
      exceed ninety days

      (a) Persons for Whom Application May be Made.--(1) A
      person who is severely mentally disabled and in need of
      treatment, … may be made subject to court-ordered involuntary
      treatment upon a determination of clear and present danger
      under section 301(b)(1) (serious bodily harm to others), or
      section 301(b)(2)(i) (inability to care for himself, creating a
      danger of death or serious harm to himself), or 301(b)(2)(ii)
      (attempted suicide), or 301(b)(2)(iii) (self-mutilation).

      (2) Where a petition is filed for a person already subject to
      involuntary treatment, it shall be sufficient to represent, and
      upon hearing to reestablish, that the conduct originally required
      by section 301 in fact occurred, and that his condition continues
      to evidence a clear and present danger to himself or others. In
      such event, it shall not be necessary to show the reoccurrence of
      dangerous conduct, either harmful or debilitating, within the past
      30 days.

      (b) Procedures for Initiating Court-ordered Involuntary
      Treatment for Persons Already Subject to Involuntary
      Treatment.--(1)    Petition  for  court-ordered    involuntary
      treatment for persons already subject to treatment under
      sections 303, 304 and 305 may be made by the county
      administrator or the director of the facility to the court of
      common pleas.

                                    ***

      (5) Treatment shall be permitted to be maintained pending the
      determination of the petition.

      (e) Hearings of Petition for Court-order Involuntary
      Treatment.—A hearing on a petition for court-ordered
      involuntary treatment shall be conducted according to the
      following:

                                    ***

       (7) A decision shall be rendered within 48 hours after the close
      of evidence.

50 P.S. § 7304 (a)(2), (b)(5), and (e)(7) (internal footnotes omitted).



                                    -4-
J-S31020-15



     In    affirming   a   prior   untimely   Section   304   commitment   order

concerning Appellant, we reasoned:

           Because the hearing before Mental Health Review Officer
     Napier concluded on September 25, 2013, which was a
     Wednesday, a strict interpretation of subsection (e) required the
     decision by the trial court to be filed by September 27, a Friday.
     Although the order was not filed timely, because of the
     intervening weekend, it was filed on Monday, September 30, the
     next business day.

           [Appellant] contends that this technical violation requires
     that the commitment order be reversed and that he be
     discharged. This Court has categorically rejected a mechanical
     interpretation of the MHPA. See In re S.L.W., 698 A.2d 90 (Pa.
     Super. 1997).

           In In re S.L.W., a consolidated appeal, the panel
     considered a pair of challenges arguing that technical violations
     involving, among other things, delays in adhering to the
     timeframe of the MHPA, required vacating of the commitment
     orders. The panel rejected the arguments that advocated a
     mechanical application of the MHPA's statutory provisions. The
     panel explained that

          [o]ne of the goals of the Mental Health Procedures Act is to
          protect the due process interests of the patient who loses
          his or her liberty by being committed to an institution.
          Protection of those interests requires fundamental fairness
          to the patient and respect for the patient's dignity and
          individuality. Achieving this standard requires common
          sense application of statutory provisions, not mechanical
          application. A distinction must be made between those
          standards that directly affect the due process and liberty
          interests of the patient and those that do not.

     Id., at 94. Moreover, the panel further instructed that “[i]n
     applying the [MHPA] we must take a balanced approach and
     remain mindful of the patient’s due process and liberty interests,
     while at the same time permitting the mental health system to
     provide proper treatment to those involuntarily committed to its
     care.” Id. (footnote omitted).

                                       ***

                                       -5-
J-S31020-15


           Here, [Appellant] has not identified how his due process
     rights or liberty interests were violated other than the late filing
     of the order by the trial court. Furthermore, we note that, at the
     time the Section 304 commitment order was entered, albeit after
     a one-weekend delay, [Appellant] was still receiving treatment
     pursuant to the Section 303, 20–day commitment order entered
     on September 12, 2013.           [Appellant] suffers from bipolar
     disorder and mania and, as a result, poses a clear and present
     danger to himself and others. Thus, [Appellant] remains a
     severely mentally disabled individual in need of continued
     involuntary inpatient treatment. The lack of treatment could
     lead to serious physical debilitation or death.

           The involuntary civil commitment of mentally ill persons
     constitutes a deprivation of liberty interests, and to justify this
     deprivation the procedures must satisfy due process protections.
     See 50 P.S. § 7102 (“The provisions of this act shall be
     interpreted in conformity with the principles of due process to
     make voluntary and involuntary treatment available where the
     need is great and its absence could result in serious harm to the
     mentally ill person or to others.”). See also In re R.D., 739 A.2d
548, 554 (Pa. Super. 1999). However,

        [d]ue process, unlike some legal rules, is not a technical
        conception with a fixed content unrelated to time, place
        and circumstances. [D]ue process is flexible and calls for
        such procedural protections as the particular situation
        demands.

     Id. (quoting Mathews v. Eldridge, 424 U.S. 319, 334, 96 S. Ct.
893, 47 L. Ed. 2d 18 (1976)). []

           [W]e refuse to vacate [Appellant’s] Section 304
     commitment on the technical grounds he asserts as it is evident
     that [Appellant’s] due process and liberty interests were not
     affected by the short delay and his continued needed
     commitment.

In re Interest of W.A., 91 A.3d at 704-705 (internal footnote omitted).

     Instantly, as in his prior appeal, the record indicates that Appellant

“remains a severely mentally disabled individual in need of continued

involuntary inpatient treatment [and] [t]he lack of treatment could lead to

                                    -6-
J-S31020-15



serious physical debilitation or death.”        Id. at 705.        Indeed, during

Appellant’s Section 304 hearing on December 5, 2014, Dr. Eidsvoog testified

that Appellant is “impulsive, intrusive, [and] noncompliant … [and] tends to

be loud, argumentative and could easily get into fights and be assaulted or

assault others.” N.T., 12/5/14, at 7-8. Dr. Eidsvoog opined that Appellant

could not “provide for his own basic needs, including health, safety, welfare

and nutrition, without the care and assistance of others[.]”        Id. at 7. Dr.

Eidsvoog testified that since Appellant “came in he’s rarely showered … his

cell is filthy with spit, garbage, [and] body secretions all over the cell.” Id.

Dr. Eidsvoog stated that “without the [involuntary mental health] treatment

[she was] seeking [for Appellant,] there would be a reasonable probability of

death, disability or serious physical debilitation within 30 days[.]” Id. The

record reflects that Appellant was unable to “control himself” and to remain

quiet during the testimony “even though he’d been instructed previously by

[Dr. Eidsvoog] … to be quiet until he had his turn to talk[.]” Id. at 8.

      Dr. Eidsvoog confirmed that Appellant had “previously been subject to

a [Section] 303 proceeding[.]” Id. at 9. Dr. Eidsvoog denied that Appellant

had “been compliant with treatment and/or medication” since his Section

303   commitment.      Id.     Dr.   Eidsvoog   testified   that   Appellant   was

noncompliant with his mood stabilizing medications and that she had not

“been able to get labs drawn consistently because of his refusal.” Id. at 10.

Dr. Eidsvoog opined that Appellant was “not where his baseline is, because I

know him fairly well from previous admissions.” Id. at 11. She stated that

                                     -7-
J-S31020-15



Appellant could “definitely” … “recapture more function … with … additional

treatment” under a Section 304 commitment. Id.

      Further, Dr. Eidsvoog testified that she was “seeking a [Section] 304

commitment to be able to keep [Appellant] here and make further

medication    adjustments”   that    would    help   Appellant      “recapture   more

function.” Id. Dr. Eidsvoog explained “we just recently started [Appellant]

on Risperdal Consta, because he had adverse reactions to the Abilify. And …

I need to let the Abilify get out of his system and the Risperdal to start

working” in the “inpatient environment[.]” Id. Dr. Eidsvoog testified that

the   inpatient   environment   is   the    “least   restrictive    environment   for

[Appellant] to receive the necessary and appropriate treatment[.]” Id. Dr.

Eidsvoog additionally confirmed that Appellant would receive a “therapy

component to his treatment” during the requested Section 304 commitment.

Id. Dr. Eidsvoog explained “once [Appellant] clears enough so he can have

a give-and-take conversation [Appellant will] be offered psychoeducation,

social skills training, working on … communication skills, listening skills. []

But right now he is incoherent and rambling and … I doubt he hears

anything.” Id.

      As noted above, in Appellant’s prior appeal, we affirmed the trial

court’s order regarding Appellant’s Section 304 commitment, which was filed

3 days after the 48 hour deadline.         In doing so, we recognized that “due

process, unlike some legal rules, is not a technical conception with a fixed

content unrelated to time, place and circumstances.”               In re Interest of

                                      -8-
J-S31020-15



W.A., supra, at 705 (internal citation omitted). Here, we consider that the

filing delay was similarly short, and the MHPA provides that “[t]reatment

shall be permitted to be maintained pending the determination of the

petition.” 50 P.S. § 7304 (b)(5). Moreover, we are mindful that Appellant

has a great need, as reflected by the record, for continued involuntary

psychiatric treatment, without which Appellant poses a risk of harm to

himself or others. See In re R.D., 739 A.2d 548, 555 (Pa. Super. 1999)

citing Mental Health Procedures Act, § 102 (“The legislature's purpose in

enacting the Mental Health Procedures Act was ‘to assure the availability of

adequate treatment to persons who are mentally ill’ and ‘to make voluntary

and involuntary treatment available where the need is great and its absence

could result in serious harm to the mentally ill person or to others.’”). This

Court explained:

      We must be mindful that the fundamental purpose of any [due
      process procedural] protections we apply is to minimize the risk
      of erroneous decisions [and that] [t]o discern the demands of
      due process, we must adjudge the necessity of the protection
      sought in view of the nature and purpose of the underlying
      deprivation and the potential consequences in the absence of
      that protection.

R.D., supra, at 554, citing Addington v. Texas, 441 U.S. 418, 425-427

(1979).   Accordingly, applying the rationale espoused in the foregoing

authorities, we affirm the trial court’s Section 304 commitment order. See

In re Interest of W.A., supra, at 705 (“We refuse to vacate [Appellant’s]

Section 304 commitment on the technical grounds he asserts as it is evident



                                    -9-
J-S31020-15



that [Appellant’s] due process and liberty interests were not affected by the

short delay and his continued needed commitment.”).

     Order affirmed. Jurisdiction relinquished.

     PJE Bender joins the Memorandum.

     Judge Wecht files a Concurring Statement.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/1/2015




                                   - 10 -